           Case 1:18-cv-06689-VSB Document 90 Filed 09/23/20 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X

 VICENTE JUAREZ and OCTAVIO JUAREZ                          18-CV-06689-VSB
 CANDIDO, individually and on behalf of others
 similarly situated,

                                    Plaintiffs,

                  -against-

 GRAB & GO GOURMET DELI INC. (D/B/A
 GRAB & GO GOURMET DELI), DERHEM
 MOHAMMAD SALEH, ALI HASAN
 HADWAN (A.K.A. ALIBABA), and FOUAD
 HADWAN (A.K.A. DAVID,

                                     Defendants.
 -------------------------------------------------------X


                                         [Proposed] JUDGMENT
                                              JUDGMENT

        On September 22, 2020 Plaintiff filed a notice of acceptance of offer of judgment
pursuant to Rule 68 of the Federal Rules of Civil Procedure;
        NOW, it is hereby ORDERED, ADJUDGED AND DECREED as follows:
        That the Plaintiffs VICENTE JUAREZ and OCTAVIO JUAREZ CANDIDO have
judgment against Defendants GRAB & GO GOURMET DELI INC. (D/B/A GRAB & GO
GOURMET DELI), DERHEM MOHAMMAD SALEH, ALI HASAN HADWAN (A.K.A.
ALIBABA), and FOUAD HADWAN (A.K.A. DAVID) (collectively “Defendants”), jointly and
severally, in the amount of $30,000, (Thirty Thousand Dollars) which is inclusive of attorneys’
fees and costs.
        This judgment shall be in full satisfaction of all federal and state law claims or rights that
Plaintiff may have as to damages, or any other form of relief, arising out of the alleged acts or
omissions of the Defendants, in connection with the facts and circumstances that are the subject
of this action.
          Case 1:18-cv-06689-VSB Document 90 Filed 09/23/20 Page 2 of 2




       This judgment is entered pursuant to Rule 68 of the Federal Rules of Civil Procedure, and
is not to be construed as an admission of liability by the Defendants, or any officer, employee or
agent, either past or present of the Defendants; nor is it an admission that Plaintiff has suffered
any damages.
       This judgment will act to release and discharge the Defendants; their successors or
assigned, and all past and present officers, employees, representatives, attorneys and agents of
the Defendants, from any and all claims that were or could have been alleged by Plaintiff in the
above-referenced action. This judgment will operate to waive Plaintiff’s rights to any claim for
interest on the amount of the judgment.



Dated: September
        ________,23 2020

                                              _____________________________

                                               HON. VERNON S. BRODERICK




                                                -2-
